Name: Commission Regulation (EEC) No 3337/82 of 13 December 1982 concerning the abolition of customs duties applicable in trade between Greece and other Member States of grape musts falling within heading No 20.07 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 12 . 82 Official Journal of the European Communities No L 352/ 17 COMMISSION REGULATION (EEC) No 3337/82 of 13 December 1982 concerning the abolition of customs duties applicable in trade between Greece and other Member States of grape musts falling within heading No 20.07 of the Common Customs Tariff from the other Member States and the duties on musts sent from Greece to the other Member States should be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) thereof, Whereas, pursuant to the Act of Accession of Greece, customs duties in trade between Greece and the other Member States are to be abolished progressively ; whereas, however, under Article 64 (4) of the Act cutoms duties may be abolished at a more rapid rate than laid down, a certain parallelism being ensured between the acceleration allowed for Greece and the acceleration effected for the other Member States ; Whereas the duties currently applicable to grape musts falling within heading No 20.07 of the Common Customs Tariff do not enable Greece to maintain its exports of grape musts to the other Member States ; whereas the resulting situation is not economically desirable ; whereas it may even lead to deflections of trade since for grape juice falling within the same heading no customs duty is levied ; Whereas Greece should therefore be authorized to abolish the customs duties applicable to grape musts 1 . Greece is hereby authorized to abolish the customs duties applicable to grape musts falling within heading No 20.07 of the Common Customs Tariff imported from other Member States . L The customs duties applicable to grape musts falling within heading No 20.07 of the Common Customs Tariff imported from Greece are hereby abolished . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1982. For the Commission Poul DALSAGER Member of the Commission